SUGG, Justice,
for the Court.
ON MOTION TO STRIKE SUPPLEMENTAL ABSTRACT AND SUPPLEMENTAL BRIEF
Jimmy P. Wise, defendant, was represented in trial court by two attorneys. On June 23, 1976, one of the attorneys filed an abstract of the record, assignment of errors and brief for defendant. On the same day the other attorney filed a motion requesting 10 days extension within which to file a separate abstract and brief for defendant. The motion was resisted by the State on the ground that the rules of this Court make no provision for supplemental briefs and abstracts. The motion was denied on that ground on June 28, 1976.
Notwithstanding the denial of the motion, two days later counsel filed a separate assignment of errors, abstract and brief on behalf of defendant. The State filed a motion to strike the supplemental abstract and brief and no response to the motion to strike has been made.
The rules of this Court do not provide for filing separate assignments of error, abstracts of record and briefs by co-counsel for an appellant. We therefore sustain the motion to strike the supplemental abstract and brief filed June 30, 1976.
MOTION SUSTAINED.
All Justices concur.